Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10, 13-17, 19-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. US 2015/0131565 A1 in view of Bendlin et al. US 2018/110041 A1.
Claims 1 and 20:
Nakashima discloses a method for wireless communication, comprising: transmitting the uplink slot based at least in part on populating the symbols (See para 105 and fig. 14, populated symbols in UL subframe), the uplink slot comprising a first control region and a second control region (See para 105 and fig. 14, first control region corresponds to the bottom region (in freq. domain) in the UL slot having first two symbols and the second control region (in freq. domain) corresponds to the bottom region of the UL slot having third to seventh symbols), the uplink slot comprising time and frequency resources of a physical uplink shared channel (PUSCH) (See fig. 14, PUSCH symbols i), the first control region including first time resources and first frequency resources, and the second control region including second time resources and second frequency resources (See para 105 and fig. 14, subcarriers and symbols for first and second region), wherein: the first control region is transmitted in an earlier portion of the uplink slot than the second control region (See para 105 and fig. 14, UL slot including first two symbols being transmitted before third-seventh symbols); and the second control region is transmitted in a later portion of the uplink slot than the first control region (See para 105 and fig. 14, UL slot including first two symbols being transmitted before third-seventh symbols).
With regards to claim 20, a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor (See figs. 4 and 6, paras 267-268, processing units/computer and memory).
Nakashima doesn’t disclose populating symbols within an uplink slot based at least in part on a frequency- first modulation scheme.
Bendlin discloses populating symbols within an uplink slot based at least in part on a frequency- first modulation scheme (See para 87, “processing circuitry are to multiplex CQI with UL-SCH data by first mapping modulated CQI bits and then modulated UL-SCH bits in a frequency-first… manner”). 
Nakshima’s population of symbol can be modified to according to Bendlin’s frequency-first scheme. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A with the teachings of B to improve the method disclosed by A by including the feature of using frequency-first modulation scheme. The motivation to combine would have been to have shorter decoding time at the receiver end.

Claims 13 and 27:
Nakashima discloses a method for wireless communication, comprising: receiving an uplink slot (See fig. 4, UL slot), the uplink slot comprising time and frequency resources of a physical uplink shared channel (PUSCH) (See fig. 14, PUSCH symbols), the uplink slot comprising a first control region and a second control region, the first control region including first time resources and first frequency resources, and the second control region including second time resources and second frequency resources (See para 105 and fig. 14, first control region corresponds to the bottom region (in freq. domain) in the UL slot having first two symbols and the second control region (in freq. domain) corresponds to the bottom region of the UL slot having third to seventh symbols), wherein: the first control region is received in an earlier portion of the uplink slot than the second control region (See para 105 and fig. 14, UL slot including first two symbols being transmitted before third-seventh symbols); and the second control region is received in a later portion of the uplink slot than the first control region (See para 105 and fig. 14, UL slot including first two symbols being transmitted before third-seventh symbols). 
With regards to claim 27, a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor (See figs. 1-3, paras 267-268, processing units/computer and memory).
Nakashima doesn’t disclose symbols within the uplink slot are received based at least in part on a frequency-first modulation scheme.
Bendlin discloses symbols within the uplink slot are received based at least in part on a frequency-first modulation scheme (See para 87, “processing circuitry are to multiplex CQI with UL-SCH data by first mapping modulated CQI bits and then modulated UL-SCH bits in a frequency-first… manner”). 
Nakshima’s population of symbol can be modified to according to Bendlin’s frequency-first scheme. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A with the teachings of B to improve the method disclosed by A by including the feature of using frequency-first modulation scheme. The motivation to combine would have been to have shorter decoding time at the receiver end.

Claims 2, 14, 21 and 28:
Nakashima discloses that the first control region comprises one or more of an acknowledgement or a negative acknowledgement (See para 108-110, PUCCH includes ACK/NACK, which is time critical).

Claims 3, 15, 22 and 29:
Nakashima discloses that the second control region comprises one or more of directional communication information, a channel quality indication (CQI), a precoding matrix indicator (PMI), a rank indicator (RI), a scheduling information indicator (SI), a sounding reference signal (SRS), or a beam strength measurement (See fig. 14, UL RS, CQI).
 
Claims 4, 16, 23 and 30:
Nakashima discloses that the uplink slot further comprises a data region, the data region including third time resources and third frequency resources (See fig. 14, PUSCH symbols including data).

Claims 5, 17 and 24:
Nakashima discloses that the data region partially overlaps in a frequency domain with the first control region or the second control region (See fig. 14, PUSCH region including data overlapping in the frequency domain).

Claims 7, 19, 26:
Nakashima discloses that the first frequency resources and the second frequency resources are nonoverlapping (See fig. 14, Bottom part of the UL slot’s first two symbols do not overlap with the bottom part of the UL slot’s third-seventh symbol in time-axis).

Claims 8:
Nakashima discloses one or more of the first frequency resources or the second frequency resources comprise a subset of assigned frequency resources of the uplink slot (See fig. 14, Uplink slot including PUCCH and UL RS).

Claim 9:
Nakashima discloses that the first control region comprises time-critical control information and the second control region comprises non-time-critical control information (See para 105 and fig. 14, UL slot including PUCCH and UL RS. Also see para 108-110, PUCCH in the first two symbols includes ACK/NACK, which is time critical. Remaining symbols 3-7 Reference signal and PUCCH could include (CQI, SR etc.) are non-time critical).

Claim 10:
Nakashima discloses that a last portion of the first control region is transmitted before a last portion of the second control region (See para 105 and fig. 14, UL slot including first two symbols being transmitted before third-seventh symbols).
 
Claim(s) 6, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. in view of Bendlin and Suzuki et al. (US 2012/0044893 A1).
Claims 6, 18, 25:
Nakashima in view of Bendlin doesn’t disclose that the data region spans each time resource of the uplink slot.
Suzuki discloses that the data region spans each time resource of the uplink slot (See figs. 4, 10, 13, 14, 17 and 20, non-hatched region spans every time resource of the uplink slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakashima in view of Bendlin with the teachings of Suzuki to improve the method disclosed by Nakashima in view of Bendlin by including the feature of data region spanning every time 2resource of the uplink slot. The motivation for doing so would have been to allow more data to be transmitted with the slot.


Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. in view of Bendlin and Ouchi et al. (US 2016/0150490 A1).
Claim 11:
Nakashima in view of Bendlin doesn’t disclose that the first control region and the second control region are scheduled independently by separate scheduling grants.
Ouchi discloses that the first control region and the second control region are scheduled independently by separate scheduling grants (See paras 100-101, in a case where re-setting of the parameters is performed dedicated message is transmitted for the parameters/IEs of PUCCH, PUSCH, SRS, UL DMRS, CRS, CSI-RS DMRS etc. This information is transmitted to the terminal device using RRC message. Furthermore RRC message is a message class is a set of one or more messages. The message may include the information element, in other words, multiple messages could include different IEs for of PUCCH, PUSCH, SRS, UL DMRS, CRS, CSI-RS DMRS). 
Nakashima's PUCCH, DMRS, SRS and PUSCH can be separately or independently scheduled by using Ouchi's method of re-setting the parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakashima with the teachings of Ouchi to improve the method disclosed by Nakashima by including the feature of scheduling first and second control regions independently. The motivation to combine would have been to notify the UE(s) about the re-configuration/re-setting of any one of the channels/signals individually in an information element instead of a broadcast. 

Claim 12:
Nakashima in view of Bendlin doesn’t disclose that the first control region and the second control region are scheduled independently by separate portions of a scheduling grant.
Ouchi discloses that the first control region and the second control region are scheduled independently by separate scheduling grants (See para 100, "Each of the information elements, necessary for setting parameters relating to various physical channels/physical signals (the PRACH, the PUCCH, the PUSCH, the SRS, the UL DMRS, the CRS, the CSI-RS, the PDCCH,...", Parameters for the aforementioned channels/signals are configured separately in information elements for each of the aforementioned channels/signals. This interpretation is according to applicant's specification para 93, "time-critical control region 215 and non-time-critical control region 225 may be independently scheduled (e.g ...by separate fields within a same scheduling grant", information elements are separate portions/fields in a scheduling grant). 
Nakashima's PUCCH, DMRS, SRS and PUSCH can be separately or independently scheduled by using Ouchi's method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakashima in view of Bendlin with the teachings of Ouchi to Improve the method disclosed by Nakashima in view of Bendlin by including the feature of scheduling first and second control regions independently through separate grants. The motivation to combine would have been to notify the UE(s) about the re-configuration of any one of the channels/signals individually in an information element instead of a broadcast.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472